Herlihy, P. J. (dissenting).
The appellants in the application for review to the board stated the issue regarding the claimant’s status as widow as follows: "It is the carrier’s contention that predicated upon the Rules of Civil Procedure in the State of Tennessee that such a purported decree setting aside divorce is invalid and illegal and the Divorce Decree must stand as originally set forth since no one undertook to set it aside within thirty (30) days after the granting thereof.”
Upon this appeal the appellants contend that the decree of the Tennessee Chancery Court must be disregarded as a matter of law because (1) the Tennessee court did not have jurisdiction of the parties or the subject matter, and (2) the *313Tennessee decree is void upon its face because by the Tennessee Rules of Civil Procedure and statutes quoted at length in the majority opinion a decree of divorce once entered may only thereafter be changed by an appeal taken within 30 to 60 days.
The sole proper inquiry by the board in this proceeding and by this court upon appeal is whether or not the Tennessee Chancery Court had jurisdiction of the proceeding to set aside the former decree. (See Williams v North Carolina, 325 US 226.)
In this case, there can be no doubt that although the husband was deceased prior to the motion for relief from the divorce decree, the Chancery Court retained in rem jurisdiction as the record establishes that the claimant and decedent were married in Tennessee, were domiciled in Tennessee, were divorced in Tennessee and there were no other persons whom the court should have joined as parties. (Cf. Matter of Farber v U. S. Trucking Corp., 26 NY2d 44; Lynch v Lynch, 16 AD2d 157, affd 13 NY2d 615.) The record does not establish that the claimant’s subsequent Chancery proceeding was void for any want of jurisdiction arising from the fact that it was an ex parte proceeding initiated after the marriage had been dissolved by death of the former husband.
While it may very well be that the Chancery Court in Tennessee erred as a matter of law in granting the relief requested in the second proceeding (Ellis v Ellis, 212 Tenn 116, 117; Shipley v Barnett, 161 Tenn 437), the board upon this proceeding makes reference to rule 60.02 of the Tennessee Rules of Civil Procedure which clearly grants a continuing power to the trial courts to consider application for relief from a prior final judgment or order.
The majority do not cite any cases which would permit this court or the board to go beyond the initial jurisdictional issues and decide issues which thereafter were solely reserved to the appellate courts of Tennessee, if any appeal should be so initiated. The decree herein at issue is entitled to full faith and credit (Matter of Joseph, 27 NY2d 299).
The decision of the Workmen’s Compensation Board should be affirmed.
Sweeney, Kane and Larkin, JJ., concur with Reynolds, J. Herlihy, P. J., dissents and votes to affirm in an opinion.
*314Decision reversed, with costs to appellants against the Workmen’s Compensation Board, and claim dismissed.